PROSPECTUS SUPPLEMENT (To Prospectus dated November 28, 2006) 5,700,000 Class A Common Shares of Beneficial Interest This prospectus supplement relates to the offer and sale of 5,700,000 common shares of beneficial interest to Real Estate Investment Group, L.P., or REIG, a Bermuda limited partnership controlled by IRSA Inversiones y Representaciones Sociedad Anónima, or IRSA.The shares offered by this prospectus supplement will be offered and sold to REIG in a privately negotiated transaction at a purchase price of $2.50 per share.We estimate that the net proceeds to us from the sale of these common shares will be approximately $13.7 million, after deducting estimated offering expenses payable by us. Our common shares are listed on the New York Stock Exchange under the symbol “HT.” The last reported sale price of our common shares on the New York Stock Exchange on August 3, 2009 was $2.69 per share. In connection with this offering, our board of trustees will exempt REIG from the 9.9% ownership limit in our Declaration of Trust, subject to certain limitations described in this prospectus supplement. We expect to deliver the common shares to REIG on or about August 4, 2009. Investing in our common shares involves certain risks.For a discussion of material risks that you should consider before investing, see “Risk Factors” beginning on page S-1 of this prospectus supplement. Neither the SEC nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is August 4, 2009. You should rely only on the information contained in or incorporated by reference in this prospectus supplement and the accompanying prospectus.We have not authorized anyone to provide you with information that is different from or additional to that contained or incorporated by reference in this prospectus supplement and the accompanying prospectus.We are not making an offer of these securities in any jurisdiction where the offer or sale is not permitted.You should not assume that the information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus is accurate as of any date other than the date on the front cover of this prospectus supplement.Our business, financial condition, results of operations and prospects may have changed since that date. References to “our company,” “we,” and “our” in this prospectus supplement and the accompanying prospectus mean Hersha Hospitality Trust, including, unless the context otherwise requires (including the discussion of the federal income tax treatment of Hersha Hospitality Trust and its shareholders), our operating partnership and other direct and indirect subsidiaries.Our “operating partnership” refers to Hersha Hospitality Limited Partnership, a Virginia limited partnership. “HHMLP” refers to Hersha Hospitality Management,L.P., a Pennsylvania limited partnership, and its subsidiaries, which are the entities that manage most of our wholly owned hotels and some of the hotels owned by our joint ventures. TABLE OF CONTENTS Prospectus Supplement Page About This Prospectus Supplement S-ii Forward-Looking Information S-ii Where You Can Find More Information S-iii Incorporation of Certain Documents by Reference S-iii Risk Factors S-1 Recent Developments S-3 Use of Proceeds S-4 Description of Shares of Beneficial Interest S-4 Additional Federal Income Tax Considerations S-5 Plan of Distribution S-13 Legal Matters S-14 Experts S-14 Prospectus About this Prospectus 1 Cautionary Statement Concerning Forward-Looking Statements 1 Certain Definitions 1 The Company 3 Rick Factors 4 Ratio of Earnings to Fixed Charges and of Earnings to Combined Fixed Charges and Preferred Share Dividends 16 Use of Proceeds 16 Description of Shares of Beneficial Interest 17 Legal Ownership of Securities 24 Certain Provisions of Maryland Law and of Our Declaration of Trust and Bylaws 27 Partnership Agreement 30 Federal Income Tax Consequences of Our Status as a REIT 35 Plan of Distribution 54 Legal Matters 55 Experts 55 How to Obtain More Information 56 Incorporation of Information Filed with the SEC 57 S-i Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts.The first part is this prospectus supplement, which describes the specific terms of the offering and certain other matters relating to us and also adds to or updates information contained in the accompanying prospectus and the documents incorporated by reference into the accompanying prospectus.The second part is the accompanying prospectus, which gives more general information, some of which may not apply to this offering.Any statement herein or in a document incorporated or deemed to be incorporated herein by reference shall be deemed to be modified or superseded for purposes of this prospectus supplement and the accompanying prospectus to the extent that a statement contained in any subsequently filed document, which also is incorporated or deemed to be incorporated by reference herein, modifies or supersedes such statement.Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this prospectus supplement or the accompanying prospectus. All brand names, trademarks and service marks appearing or incorporated by reference in this prospectus supplement and the accompanying prospectus are the property of their respective owners.This prospectus supplement and the accompanying prospectus (including the documents incorporated by reference herein and therein) contain registered trademarks owned or licensed to companies other than us, including, but not limited, to Marriott®, Courtyard by Marriott®, Residence Inn®, Springhill Suites®, Fairfield
